1Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first coiled tubing" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the jumper" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the second coil tubing" in line 2 and the limitation “the jumper” in line 3.  There is insufficient antecedent basis for these limitations in the claim.
Claims 2-10 are dependent on claim 1.
Claim Objections
Claim 1 is objected to because of the following informalities:  line 1 reads “in a subsea a subsea fluid”.  Appropriate correction is required.  
For purposes of examination, only one “a subsea” will be considered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skeels et al. (US 10344549).
CLAIM 1:  Skeels discloses a system for remediating a blockage in a subsea a subsea fluid system.  The system comprises a hot tap system (see col. 8, lines 11-37 discussing stab in) connected to an outer surface of a subsea fluid conduit (flowline 16) of the subsea fluid system.  A first flowpath (110) extending from a fluid source (skid 104), through the hot tap system and into the subsea fluid conduit (see Fig. 3).  A second flowpath (110; see col. 15, lines 28-60 discussing using multiple of the disclosed flowpaths 110, 110Y, X, Z) extending from the subsea fluid conduit and through the hot tap system, wherein the second flowpath is separate from the first flowpath (see Fig. 3).  The hot tap system is configured to inject a first fluid (chemicals) into the subsea fluid conduit along the first flowpath and receive a second fluid (production fluid and remains of blockage) from the subsea fluid conduit along the second flowpath.
Skeels fails to disclose the flowpaths a through coiled tubing.
Skeels teaches that coiled tubing is a well known flowpath (see col. 3, lines 12-30).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Skeels to have the flowpaths be coiled tubing as described in the claim as the use of a known flow means used in a similar system as the prior art described in Skeels used in the same manner to direct the flow of a fluid.  One of ordinary skill in the art would have a reasonable expectation of success as the flowpaths would be moving similar fluids.
CLAIM 2:  A surface system disposed on a surface vessel (10) and including a flowpath and a second flowpath, wherein each flowpath is extendable from the surface vessel (Fig. 3), wherein the first flowpath and the second flowpath are each connected to the hot tap system (Fig. 3).
As discussed above, it would be obvious for the flowpaths to be coiled tubing.
CLAIM 3:  The hot tap system comprises a first hot tap in fluid communication with the first coil tubing and a second hot tap that is entirely spaced from the first hot tap and in fluid communication with the second coil tubing (see col. 15, lines 28-60 discussing multiple lines); and the first hot tap is connected to a first end of the jumper and the second hot tap is connected to a second end of the jumper that is opposite the first end (see Fig. 3 showing alternative connection points).
CLAIM 4:  Skeels discloses a first subsea manifold (15) comprising a first fluid passage and a second fluid passage that is separate from the first fluid passage, wherein the first coil tubing is connectable to the first fluid passage and the second coil tubing is connectable to the second fluid passage; a first jumper connectable to the first fluid passage of the first subsea manifold and the hot tap system; and a second jumper connectable to the second fluid passage of the first subsea manifold and the hot tap system (see Figs. 3, 4; col. 8, line 11 – col. 9, line 31; Figures 3 and 4 showing different embodiments but the difference is the return line, the discussion of both manifolds holds).
CLAIM 5:  The first subsea manifold comprises a crossover fluid passage extending between the first fluid passage and the second fluid passage (see col. 15, lines 28-60 discussing multiple lines).
CLAIM 6:  Skeels fails to disclose a second subsea manifold comprising a third fluid passage and a fourth fluid passage that is separate from the third fluid passage, wherein the first coil tubing is connectable to the third fluid passage and the second coil tubing is connectable to the fourth fluid passage.
It would have been obvious to one of ordinary skill in the art to include a second manifold as a duplication of parts in which the second manifold would serve the same function as the first manifold of offering flowpaths and valves to control the flowpaths.  Further, Skeels teaches that the PLET (17) can serve many of the same functions as the manifold (see col. 8, line 38 – col. 9, line 5 discussing them as access points).  See further MPEP 2144.04(VI)(B).
CLAIM 7:  The first jumper connects to the first fluid passage with a first hot stab connector and the second jumper connects to the second fluid passage with a second hot stab connector (see Fig. 3).
CLAIM 8:  A third jumper connected between an end of the first coil tubing and the first fluid passage of the subsea manifold; and a fourth jumper connected between an end of the second coil tubing and the second fluid passage of the subsea manifold would be obvious based on the first manifold and the reasoning of claim 6 for the second manifold.
CLAIM 9:  The first coil tubing is configured to inject the first fluid into the fluid conduit along the first flowpath and the second coil tubing is configured to transport the second fluid received from the jumper along the second flowpath (see Fig. 3; col. 15, lines 28-60 discussing injecting and receiving fluids).
CLAIM 10:  Skeels discloses the second fluid comprises oil (processing oil).
Skeels fails to disclose a brine solution for the first fluid, instead disclosing chemicals such as methanol or other suitable formation inhibitors (col. 3, lines 57-60).
Examiner takes official notice that brine solutions are well known in the art as an inhibitor.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Skeels to use a well known brine solution as described in the claim as Skeels teaches to use any element of the family of inhibitors and the brine is a specific species.
CLAIMS 11-13 and 15-17:  These systems are disclosed by the above system.
CLAIM 14:  An injection pump (126, 128) is connected to the first coil tubing and configured to pump a hydrate inhibitor fluid into the fluid conduit of the subsea fluid system (see Fig. 6).
CLAIMS 18-22:  These methods are inherent to the above systems, see also discussion of operating the system (col. 14, line 53 -  col. 15, lines 60).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited references show the state of the art for various means of removing blockages.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F LAMBE whose telephone number is (571)270-1932. The examiner can normally be reached M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PATRICK F LAMBE/Examiner, Art Unit 3679                                                                                                                                                                                                        

/MATTHEW R BUCK/Primary Examiner, Art Unit 3679